Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I and Species 2 in the reply filed on 11/30/2021 is acknowledged.  The traversal is on the ground(s) that any search for group I and species 2 would necessarily include a search for the invention embodied in group II and species 1 and 3-6 and would therefore not be an unreasonable search.  This is not found persuasive because the serious search and examination criteria is not the standard under which a national state entry of a PCT application is restricted. Instead, the unity of intervention standard is applied. As previously indicated, the shared technical feature of the originally filed claims did not make a contribution over the prior art and was therefore not a special technical feature. Examiner notes the arguments with respect to the restriction requirement are moot because the Examiner’s amendment below cancels claims directed to the non-elected group and species, and only claims directed to the elected group and species remain.
The requirement is still deemed proper and is therefore made FINAL.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Richter on 2/16/2022.

The application has been amended as follows: 

Claims 1-24 (Canceled).  

Claim 25 (Currently Amended): A roller comprising: 
a wheel, 
a wheel axle on which the wheel is mounted, 
a pin that protrudes upward past a roller housing and has an upward facing pin end face, [[and]]
an inner sleeve that sits on the pin; and 
an outer sleeve  and the inner sleeve radially by a damping material arranged between the inner sleeve and the [[pin]] outer sleeve, the outer sleeve having a downward facing end face; 
wherein the outer sleeve is also spaced apart from the pin and the inner sleeve axially above by the damping material arranged between the outer sleeve and the upward facing pin end face, 
wherein the damping material is arranged so that all axial [[and/or]] and radial contact between the outer sleeve and the [[pin]] inner sleeve is prevented, 
wherein the damping material is arranged to overlap the pin end face and the outer sleeve end face, [[and]] 
wherein the damping material [[designed]] configured to overlap the pin end face leaves a through opening extending in a direction of a central axis (x) of the pin; and
wherein a screw is configured to connect the inner sleeve to the pin, the screw interacts with an internal thread of the inner sleeve to engage the pin, the screw is configured to be actuated through an opening in the outer sleeve.  
inner sleeve and an inner surface of the outer sleeve.  
Claims 27-28 (Cancelled)
Claim 29 (Currently Amended): The roller according to claim 25, wherein the damping material is glued or welded to at least one of the outer sleeve and the inner sleeve.  
Claim 30 (Previously Presented): The roller according to claim 25, wherein the damping material consists of one or more spring parts, a rubber material, a foamed material or a thermoplastic elastomer.  
Claim 31 (Currently Amended): The roller according to claim 25, wherein the damping material is [[designed]] configured to extend at least across an axial height of the pin while leaving an axial area free of the damping material.  
Claim 32 (Currently Amended): The roller according to claim 31, wherein the axial area free of the damping material is [[designed]] configured to be circumferentially continuous.  
Claim 33 (Previously Presented): The roller according to claim 25, wherein the wheel axle has an axle sleeve and is accommodated in an axle cavity of a hub of the wheel, wherein an elastic material is accommodated between the axle sleeve and the axle cavity.  
Claim 34 (Currently Amended): The roller according to claim 33, wherein a radial recess is [[designed]] formed in an outer surface of the axle sleeve across an axial in the radial recess.  
Claim 35 (Currently Amended): The roller according to claim 33, wherein the elastic material has a [[sleeve-like]] sleeve-shaped configuration.  
Claim 36 (Currently Amended): The roller according to claim [[33]] 34, wherein the elastic material projects in a radial direction past an outer surface of the axle sleeve connecting to the radial recess.  
Claim 37 (Previously Presented): The roller according to claim 33, wherein an axial length of the axle cavity is adapted to an axial length of the elastic material.  

Claims 38-41 (Cancelled)

Claim 42 (Currently Amended): A roller comprising:
a wheel, 
a wheel axle on which the wheel is mounted, 
a pin which protrudes upward past a housing of the roller in a normal usage position, the pin having an upward facing pin end face,
an inner sleeve that sits on the pin, 
an outer sleeve  the pin and the inner sleeve radially inner sleeve and the [[pin]] outer sleeve, and the outer sleeve is spaced apart from the pin and the inner sleeve axially above by the damping material arranged between the outer sleeve and the upward facing pin end face, 
and radial contact between the outer sleeve and the [[pin]] inner sleeve is prevented, 
wherein the damping material leaves an area free of damping material across at least a partial axial height of the pin, so that two damping material sections are provided in a usage position of the roller: an axially lower damping area, assigned to a downward facing edge of the outer sleeve, and an axially upper damping area,
wherein a screw is configured to connect the inner sleeve to the pin, the screw interacts with an internal thread of the inner sleeve to engage the pin, the screw is configured to be actuated through an opening in the outer sleeve.  

Claims 43-46 (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 8904598 is the closest prior art and discloses a roller with a pin, sleeve, and damping material arranged between the sleeve and the pin. The damping material overlapping the pin end face and the sleeve end face. However, ‘598 does not teach or render obvious the limitations of the independent claims as amended. In particular, ‘598 does not disclose an inner sleeve and outer sleeve, wherein a screw is configured to connect the inner sleeve to the pin, the screw interacts with an internal thread of the inner sleeve to engage the pin, the screw is configured to be actuated through an opening in the outer sleeve. These limitations, in combination with all the other limitations of the respective independent claims, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677